DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to the final office action dated 7/2/21, Applicant’s attorney left a telephonic voice mail on 10/28/21 stating that the finality in the last office action was incorrect because the amendment after final submitted on 6/9/21 amended the claims based on allowable subject matter indicated in the office action dated 4/9/21. Applicant’s attorney requested that a new nonfinal office action be mailed by the office. In a follow up telephonic conversation dated 11/1/21, Examiner stated that the office is awaiting a response from the Applicant, that due consideration would be given to a written request presenting arguments on the finality of the office action mailed on 7/2/21.

Applicant's arguments dated 11/2/21 regarding the finality of the last final office action (dated 7/2/21) are found persuasive and therefore, the finality of that action is withdrawn. Examiner regrets the delay in prosecution as a result of mailing this nonfinal office action. Per amendment submitted on 6/9/21, claims 46, 51-54, 57-59 and 62-85 are currently pending in the application.

Claim Objections
Claims 46, 57, 59, 70 and 85 are objected to because of the following informalities:  

Claims 57 and 59 are objected to under 37 CFR 1.75 because when rewritten in an independent form, they would be a substantial duplicate of claims 70 and 85, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate corrections and/or clarifications are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 68, 69, 83 and 84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims 68, 69, 83 and 84 recite the limitation “the zwitterionic monomer that includes a stabilizing group capable of hydrogen bonding is”. There is insufficient antecedent basis for this limitation in the claims because the corresponding independent claims 46 and 70 which recite the limitation “a zwitterionic monomer that includes a stabilizing group capable of 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 53 and 73 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 53 and 73 recite the limitation “wherein the zwitterionic polymer comprises zwitterionic repeating units”. Claims 53 and 73 depend on independent claims 46 and 70, respectively, according to which the zwitterionic polymer is prepared from polymerization or copolymerization of a zwitterionic monomer, i.e. zwitterionic repeating units as recited in claims 53 and 73 are implicit to the zwitterionic polymers of claims 46 and 70. Applicant may cancel the dependent claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
Claims 57 and 70 recite the limitation “wherein the stabilizing group is a component of the polymer backbone”. Regarding the stabilizing groups, the specification ([0120-0142, 0322-

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 46, 51-54, 57, 58, 62-65, 70-75, 77-80 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 8,835,671 B2), in view of Masterton and Hurley (Chemistry, Principles and Reactions, pages 180-182, 5th Ed, 2004) (references of record).
Jiang teaches crosslinked zwitterionic hydrogels prepared from copolymerization of zwitterionic monomers with the zwitterionic crosslinking agent (Ab.). The reference teaches repeating units of the following formula II for preparing crosslinked polymers, e.g. a hydrogel (col. 7, lines 19-66):

    PNG
    media_image1.png
    339
    410
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    217
    407
    media_image2.png
    Greyscale

Additionally, the reference teaches an embodiment wherein linking unit L4 may be -C(=O)NH-(CH2)n-, wherein n ranges from 1-6 (col. 8, line 5-7). Thus, Jiang teaches a zwitterionic monomer comprising an amide group linked to the polymer backbone. Furthermore, the reference teaches a zwitterionic crosslinker having the following formula (Ab. col. 2, line 43-col. 3, line 3):

    PNG
    media_image3.png
    567
    493
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    44
    484
    media_image4.png
    Greyscale


Jiang is silent with regard to a zwitterionic polymer (1) prepared from a zwitterionic monomer that includes a stabilizing group capable of generating dipole-dipole interactions, (2) having claimed tensile or compressive strength, and (3) having a fibrinogen adsorption level as in the claimed invention (claims 46, 63, 64, 70, 78 and 79).
With regard to (1), Jiang teaches a zwitterionic monomer having an amide linkage (col. 7, lines 19-66, col. 8, line 5-7), and a zwitterionic crosslinker having amide linkages (col. 2, line 43-col. 3, line 3), i.e. wherein the carbonyl group and the N-H bond in the amide linkage include atoms of differing electronegativities. Secondary reference to Masterton teaches that a polar covalent bond contains a positive and a negative pole and is therefore a dipole, that the extent of polarity of a covalent bond is related to the difference in electronegativities. Thus, a skilled artisan would reasonably expect Jiang’s zwitterionic polymers having amide linkages with bonds formed from atoms of differing electronegativities to be capable of generating dipole-dipole interactions, i.e. the structural units formed from the zwitterionic monomer and the zwitterionic crosslinker that polymerizes with the zwitterionic monomer, both read on claimed zwitterionic monomer that includes a stabilizing group capable of generating dipole-dipole interactions.
With regard to (2), Jiang teaches crosslinked zwitterionic polymers having structural units having amide or ester linkages, i.e. teaches the functional equivalence of ester and amide linking groups L4 (col. 8, lines 5-7). The reference further teaches a crosslinked polymer hydrogel (CBMA/CBMAX), i.e. having an ester linking group L4, as having a compressive strength greater than 0.5 MPa (Fig.8, a crosslinker content greater than about 25%) and a skilled artisan would reasonably expect zwitterionic hydrogels including amide linking groups in the structural units to also have compressive strength greater than 0.5 MPa.
With regard to (3), Jiang teaches zwitterionic compounds including poly(carboxybetaine methacrylate) as having a ultralow-fouling which allow for less than 5 ng/cm2 protein adsorption (col. 1, lines 49-63), that CBMAX zwitterionic crosslinker provides continuity of chemistry and hydration of the molecular level, thereby preserving the nonfouling properties within CBMA hydrogels (col. 12-13, bridging paragraph, col. 14, lines 19-36).
Given the teaching in Jiang on crosslinked zwitterionic polymer hydogels comprising structural units having ester or amide linking groups, i.e. functional equivalence thereof, the teaching in the secondary reference on polar covalent bonds containing a positive and a negative pole as capable of generating dipole-dipole interactions, the teaching that Jiang’s crosslinked hydrogels have a compressive strength greater than 0.5 MPa and less than 5 ng/cm2 protein adsorption, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to reasonably expect crosslinked zwitterionic hydrogels of betaine polymers having amide linking groups in the structural units, i.e. including polar covalent bonds and capable of generating  dipole-dipole interactions, to provide for materials having claimed tensile/compressive strength and low a fibrinogen adsorption as in the claimed invention, absent evidence to the contrary (obviates claims 46, 63, 64, 70, 78 and 79). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
It is noted that the preamble in claims 46 and 70 are drawn to a bulk material, comprising a zwitterionic polymer which is characterized by its properties. The only positively recited component in the body of the claims, i.e. a zwitterionic polymer, and its properties as set forth in the body of the claims 46 and 70 (and 63, 64, 78 and 79), are obviated by Jiang’s crosslinked zwitterionic polymers for reasons stated above. Thus, the preamble “A/The bulk material” as recited in the claims is not seen to result in any structural difference between the instantly claimed invention and Jiang’s hydrogel, and hence the preamble fails to limit the claim. MPEP 2111.02.
With regard to claims 51-54, 71-74, the structural units in Jiang’s crosslinked zwitterionic polymer may include amide linking groups capable of generating dipole-dipole interactions in Jiang’s zwitterionic hydrogels (col. 7, lines 29-66, col. 8, lines 5-7, col. 2, line 43-col. 3, line 3).
With regard to claims 57, 58 and 75, the amide linkages in the copolymerizable zwitterionic crosslinker would provide for an amide linkage in the polymer backbone, and the zwitterionic monomer having pendant amide linking group.
With regard to claims 62 and 77, Jiang teaches crosslinked zwitterionic hydrogel polymers preparable from a zwitterionic monomer and a zwitterionic crosslinker having amide linkages (Ab.), thereby obviating the claimed zwitterionic content.
With regard to claims 65 and 80, Jiang teaches hydrogel discs (examples). Additionally, it is noted that the claim is drawn to a bulk material, which material is obviated by the Jiang reference and a skilled artisan would reasonably expect Jiang’s hydrogels to be capable of being molded by claimed methods. A claim which recites a process by which a product is made is a product-by-process claim and as such, the process limitations do not impart patentability, absent evidence to the contrary.


Allowable Subject Matter
Claim 85 is allowed.
Claims 59*, 66, 67, 76, 81, 82 are objected to as being dependent upon a rejected base claim (46 or 70), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. It is noted that claim 59* is of the same scope as allowed claim 85 (see paragraph 3 above).

Response to Arguments
Applicant’s arguments concerning the finality of the last office action (i.e. action dated 7/2/21) in the after final response dated 11/2/21 are deemed persuasive and accordingly, the finality is withdrawn and new rejections are presented above in this non final office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762